Name: Commission Regulation (EEC) No 1283/79 of 28 June 1979 amending Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 161 /36 Official Journal of the European Communities 29 . 6 . 79 COMMISSION REGULATION (EEC) No 1283/79 of 28 June 1979 amending Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as amended by Regulation (EEC) No 1 1 52/78 (2 j , and in particular Article 3c thereof, Whereas Articlc 1 (2) of Commission Regulation (EEC) No 1 530/78 (3 ), as last amended by Regulation (EEC) No 2836/78 (4 ), lays down a certain period for the conclusion of processing contracts and for the delivery of products by producers to the industry ; whereas it has become apparent that , to facilitate disposal of the crop, certain deadlines should be extended in respect of peaches ; Whereas the price of Community products should be calculated in order to determine the amount of the aid ; whereas, to this end , the processing costs to which Community processing industries are subject must be known ; Whereas Article 7 of Regulation (EEC) No 1530/78 laid down the dates of the event in which the aid becomes due and payable ; whereas experience has shown that the same date should be laid down as for the beginning of the marketing year in question ; whereas, accordingly, the date of the event in which aid becomes due and payable should be adapted in respect of peaches in syrup ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, 1 . Article 1 (2) is replaced by the following text : ' 2 . Processing contracts shall be concluded :  before 5 June in respect of tomatoes to be deliv ­ ered to the industry during the period 1 July to 15 November,  before 15 June in respect of peaches to be deliv ­ ered to the industry during the period 1 July to 30 September,  before 25 August in respect of dried plums prunes d'Ente) to be delivered to the industry during the period 5 September to 31 December. However, for the 1979/80 marketing year, contracts may be concluded until 31 July 1979 in respect of tomatoes and peaches .' 2 . The following paragraph 3 is added to Article 5 : ' 3 . All applications for aid lodged not later than 15 January shall be accompanied by a declaration stating, for the quantities concerned, the processing costs broken down according to the various cost items involved . If the aid application is lodged after 15 January, the processing industries shall transmit, not later than that date, to the agencies designated by the Member States, information on the quantity of products processed and on the cost of processing the said products, broken down as indicated above.' 3 . Article 7 is replaced by the following text : 'Article 7 1 . For the purposes of Article 6 of Regulation (EEC) No 1134/68 , the event in which production aid becomes due and payable shall be considered as occurring :  in respect of tomato concentrates, peeled toma ­ toes, tomatoe juice and peaches in syrup, on 1 July,  in respect of prunes, on 1 September. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1530/78 is hereby amended as follows : (') OJ No L 73 , 21 . 3 . 1977, p. 1 . I2 ) OJ No L 144, 31 . 5 . 1978 , p. 1 . ( 3 ) OJ No L 179 , 1 . 7 . 1978 , p. 21 . ( «) OJ No L 336, 2 . 12 . 1978 , p. 35 . 29 . 6 . 79 Official Journal of the European Communities No L 161 /37 2. The conversion rate to be applied to the minimum price , fixed in ECU, shall be the repre ­ sentative rate in force on 1 July for tomatoes and peaches and 1 September for dried plums (prunes d'Ente).' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member » States . Done at Brussels , 28 June 1979 . For the Commission Finn GUNDELACH Vice-President